Case: 14-41163      Document: 00513238648         Page: 1    Date Filed: 10/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41163
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 20, 2015
COURTLAND DEWAYNE LINDSAY,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

MICHEAL KEITH DOLLAHITE,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:14-CV-667


Before GRAVES, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       The district court dismissed Courtland Dewayne Lindsay’s amended
complaint for failure to provide a short and plain statement either of the
grounds for federal jurisdiction or of his claims for relief. See FED. R. CIV.
P. 8(a). Lindsay’s largely unintelligible brief on appeal fails to cure these
deficiencies. Accordingly, his motion for leave to proceed in forma pauperis is
DENIED, and his appeal is DISMISSED as frivolous pursuant to Fifth Circuit


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41163     Document: 00513238648      Page: 2   Date Filed: 10/20/2015


                                   No. 14-41163

Rule 42.2. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997). Lindsay
is again CAUTIONED that future frivolous or repetitive filings in this court
will result in the imposition of sanctions, including dismissal, monetary
sanctions, and restrictions on his ability to file pleadings in this court or any
court subject to this court’s jurisdiction.




                                         2